Citation Nr: 1731415	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-11 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a heart disorder.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a respiratory disorder.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a sinus disorder.

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disorder.

7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to service connection for hypertension.

10. Entitlement to service connection for a heart disorder, to include as secondary to hypertension.

11.  Entitlement to service connection for a respiratory disorder.

12.  Entitlement to service connection for a sinus disorder.

13.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected knee disabilities.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

15.  Entitlement to an effective date prior to November 13, 2000, for the grant of service connection for a right knee disability.

16.  Entitlement to an extension of a temporary total rating due to treatment requiring convalescence for a left knee disability, in effect from October 26, 2010, to January 31, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1990 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer in December 2013 and before the undersigned Veterans Law Judge in September 2015.  Transcripts of the hearings are of record.

The issues of entitlement to service connection for bilateral pes planus, hypertension, a heart disorder, a respiratory disorder, a sinus disorder, a lumbar spine disorder, and an acquired psychiatric disorder and entitlement to an earlier effective date for the grant of service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the Veteran's claims for service connection for bilateral pes planus, hypertension, a heart disorder, a respiratory disorder, a sinus disorder, a lumbar spine disorder, and an acquired psychiatric disorder were denied as the evidence failed to link his bilateral pes planus, hypertension, heart disorder, respiratory disorder, sinus disorder, lumbar spine disorder, and acquired psychiatric disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the March 2008 decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral pes planus, hypertension, a heart disorder, a respiratory disorder, a sinus disorder, a lumbar spine disorder, and an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's October 26, 2010, left knee surgery required convalescence through January 31, 2011, and no longer.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the March 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The March 2008 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  New and material evidence has been received since the March 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The March 2008 rating decision denying service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

6.  New and material evidence has been received since the March 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The March 2008 rating decision denying service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

8.  New and material evidence has been received since the March 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  The March 2008 rating decision denying service connection for a sinus disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

10.  New and material evidence has been received since the March 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a sinus disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

11.  The March 2008 rating decision denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

12.  New and material evidence has been received since the March 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

13.  The March 2008 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

14.  New and material evidence has been received since the March 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

15.  The criteria for extension of a temporary total rating for convalescence following surgery for a service-connected left knee disability, beyond January 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before a DRO in December 2013 and before the Board in September 2015.

The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claims of entitlement to service connection for bilateral pes planus, hypertension, a heart disorder, a respiratory disorder, a sinus disorder, a lumbar spine disorder, and an acquired psychiatric disorder were denied in March 2008.  The Veteran did not appeal the March 2008 rating decision, nor did he submit any new and material evidence within a year of the March 2008 rating decision.  See 38 C.F.R. §3.156(b).  The March 2008 rating decision thereby became final.

At the time of the March 2008 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the March 2008 rating decision includes additional VA treatment records, private treatment records, and the Veteran's testimony at the hearing.  He testified that during active service his arches fell and he was given special boots.  He testified that he was diagnosed with hypertension during service, which progressed into his heart disorder.  He testified that he started having asthma and sinus problems during boot camp.  He testified that he hurt his back in 1991 after months of heavy lifting.  Finally, he testified that his acquired psychiatric disorder began during his active service.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

Extension of a Temporary Total Rating

The Veteran asserts that he is entitlement to an extension of his temporary total rating for convalescence beyond January 31, 2011, for left knee surgery performed on October 26, 2010.  He was granted a temporary total rating in a January 2011 rating decision from October 26, 2010, through December 1, 2010.  In a February 2011 rating decision, he was granted an extension of his temporary total rating through January 31, 2011.  In a July 2011 rating decision, he was denied an extension of his temporary total rating.  He asserts that he is entitled to a further extension.

A temporary total rating for convalescence is assigned from the date of hospital admission and continues for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Temporary total ratings may be terminated without complying with the notice and other procedural actions required by 38 C.F.R. § 3.105(e).  

An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  Id.

The Veteran underwent left knee surgery on October 26, 2010.  A temporary total convalescent rating was assigned from October 26, 2011, through January 31, 2011.  The issue is whether the total convalescent rating may be extended beyond January 31, 2011.

The Veteran underwent left knee surgery on October 26, 2010, and was discharged from the hospital the same day.  He began receiving outpatient physical therapy on November 3, 2010.  By December 2010, he was using a single crutch to help ambulate and transitioned to a cane by the end of December 2010.  On January 7, 2011, he was discharged from the clinic and released to work with some restrictions.  On January 31, 2011, he ambulated without a cane.  On February 18, 2011, his therapist noted that he had made good progress but had reached a plateau.  He was to continue with his home exercise program on his own and was discharged from physical therapy.

During this time, he was given work excuses from his surgeon.  On November 4, 2010, he was advised he could return to work on December 4, 2010, with no restrictions.  On November 29, 2010, his surgeon reported that he was unable to perform any kind of work.  On January 7, 2011, his surgeon reported that it was undetermined when he could return to work.  The next note was dated July 7, 2011, and reported he could not return to work until January 2012, which was crossed out and July 2012 written.  However, the Veteran's surgeon reported in December 2011 that he had seen the Veteran in July 2011 and no further surgery was recommended for his left knee.  His surgeon reported only work restrictions and not that he was prevented from working.

In addition, the Veteran's medical records show that in February 2011, he received treatment for cold symptoms.  In March 2011, he received treatment for his feet and demonstrated normal 5/5 strength in his lower extremities.  He also received psychiatric treatment and ophthalmologic treatment in March 2011.

Give the foregoing, an extension of the Veteran's temporary total rating beyond January 31 2011, is not warranted.  While the Veteran may have continued to have complaints of left knee pain after his surgery, the criteria for a temporary total rating based on convalescence rating are based on more than pain.  The Veteran must demonstrate "severe post-operative residuals and a period of time needed for convalescence."  38 C.F.R. § 4.30(a).  In this case, the evidence shows that while the Veteran received physical therapy for his left knee after his surgery, by January 31, 2011, he had recovered from his left knee surgery to the extent that he was able to ambulate without a cane.  His medical records also demonstrate that he received treatment for other complaints and was hardly confined to his home.  The record does not show that the Veteran had incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.

In summary, the period after January 31, 2011 is not shown to have been manifested by severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Absent such findings, the criteria for extending the temporary total rating beyond January 31, 2011, have not been met.
Accordingly, the Veteran's claim for an extension of the temporary total rating for left knee surgery is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral pes planus is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a heart disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a respiratory disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a sinus disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

An extension of a temporary total rating due to treatment requiring convalescence is denied.


REMAND

Regarding an earlier effective date for the grant of service connection for a right knee disability, a review of the record in this case shows that the Veteran requested a travel board hearing before a Veterans Law Judge (VLJ) in a May 2016 Form 9 - Appeal to the Board of Veterans' Appeals.   As such, a hearing should be scheduled.

The Veteran is seeking service connection for bilateral pes planus.  He testified that during his active service, his arches fell and he was given special boots to wear.  His STRs show that at his entrance examination in November 1990, he was noted to have asymptomatic pes planus.  STRs also show he treated for foot complaints during his active service.  As such, a remand is necessary for a VA examination with an opinion etiology.

The Veteran is seeking service connection for hypertension and a heart disorder, which he asserts is secondary to his hypertension.  For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

At the Veteran's entrance examination in November 1990, his blood pressure was 100/48.  STRs show at times he had blood pressure readings consistent with a diagnosis of hypertension.  For example, in March 1992, his blood pressure was 128/90, 128/94, and 124/90.  In February 1993, his blood pressure was 130/90.  In March 1993, his blood pressure was 142/94, 134/92, 144/100, and 122/90.  In April 1993, his blood pressure was 150/98, 130/98, 144/100, 138/96, and 132/96.  In July 1993 his blood pressure was 148/94.  In January 1994, his blood pressure was 150/96.  As such, a remand is necessary for a VA examination with an opinion on etiology.

The Veteran is seeking service connection for a respiratory disorder and a sinus disorder.  He testified that he started having problems during boot camp.  His STRs show he reported having sinus problems in January 1992.  In March 1993, he treated for breathing problems.  In January 1994, he treated for sinus problems.  As such, a remand in necessary for a VA examination with an opinion on etiology.

The Veteran is seeking service connection for a lumbar spine disorder.  He testified that he started having back pain in October 1991 after months of heavy lifting.  His STRs show he treated for low back pain in March 1995.  However, the Veteran has also asserted that his low back pain is due to his knee disabilities.  In March 2008, he reported that his back pain started in service after he injured his knee.  As such, a remand is necessary for a VA examination with an opinion on etiology.

The Veteran is seeking service connection for an acquired psychiatric disorder.  The STRs do not show any complaints, treatment, or diagnosis for an acquired psychiatric disorder.  However, in March 2010, he reported that his depression started approximately in 1992.  He has also asserted that his acquired psychiatric disorder is secondary to his service-connected disabilities.  As such, a remand is necessary for a VA examination with an opinion on etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested video conference hearing before a VLJ.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  The case should then be processed in accordance with established appellate practices.

2.  Obtain a medical opinion to assess the etiology of the Veteran's bilateral pes planus.  The examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral pes planus clearly and unmistakably existed prior to the Veteran's active service?  Why or why not?

b) If bilateral pes planus did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether the preexisting bilateral pes planus clearly and unmistakably (obviously, manifestly, and undebatable) was not aggravated (the underlying disability increased in severity beyond the natural progression of the disability) during his active duty service.  Why or why not?

c) If bilateral pes planus did not clearly and unmistakably exist prior to active duty service, provide an opinion whether it is as least as likely as not (50 percent probability or greater) that bilateral pes planus began in or due to his active service?  Why or why not? 

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any hypertension, heart disorder, respiratory disorder, sinus disorder, and/or lumbar spine disorder.  The examiner should address the following questions:
		
a) Is it at least as likely as not (50 percent or greater) that any hypertension, heart disorder, respiratory disorder, sinus disorder, and/or lumbar spine disorder either began during or was caused by his active naval service?  Why or why not?

b) Is it at least as likely as not (50 percent or greater) that any hypertension, heart disorder, respiratory disorder, sinus disorder, and/or lumbar spine disorder was directly caused by a service connected disability or medications used to treat a service connected disability?  Why or why not?

c) Is it at least as likely as not (50 percent or greater) that any hypertension, heart disorder, respiratory disorder, sinus disorder, and/or lumbar spine disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability or medications used to treat a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

4.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist or with a VA contracted psychiatrist of psychologist to determine the nature and likely etiology of any acquired psychiatric disorder.  The examiner should provide opinions responding to the following:

a) What is (are) the diagnosis(es) for the Veteran's current acquired psychiatric disability(ies), if any?

b) For each acquired psychiatric disability diagnosed, please offer the following opinions:

i) Is it at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder is due to his active service.  Why or why not?  

ii) Is it at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder was caused by a service connected disability.  Why or why not?

iii) Is it at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was aggravated by a service connected disability?  Why or why not?  If aggravation is found, the examiner should attempt to identify a baseline level of the psychiatric disability prior to the aggravation occurring. 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


